                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 19-14658-aih
Amanda Maria Gilkerson                                                                                                 Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: mgaug                                                                 Page 1 of 2
Date Rcvd: Oct 21, 2020                                               Form ID: pdf973                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 23, 2020:
Recip ID                 Recipient Name and Address
db                     + Amanda Maria Gilkerson, 8816 Harris Court, North Ridgeville, OH 44039-4491

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.cl.ecf@usdoj.gov
                                                                                        Oct 21 2020 21:56:00      Cynthia J. Thayer, US Department of Justice, 201
                                                                                                                  Superior Avenue, Suite 441, Cleveland, OH
                                                                                                                  44114-1234
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Oct 21 2020 22:09:58                     PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Mortgage Research Center, LLC d/b/a Veterans Unite

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 23, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 21, 2020 at the address(es) listed
below:
Name                               Email Address
Mark R. Lembright
                                   on behalf of Creditor Mortgage Research Center LLC d/b/a Veterans United Home Loans, a Missouri Limited Liability Company




           19-14658-aih             Doc 21          FILED 10/23/20                ENTERED 10/24/20 00:35:09                             Page 1 of 4
District/off: 0647-1                                     User: mgaug                                                    Page 2 of 2
Date Rcvd: Oct 21, 2020                                  Form ID: pdf973                                               Total Noticed: 3
                          mlembright@alaw.net, anhsalaw@infoex.com

Richard A. Baumgart
                          baumgart_trustee@dsb-law.com rbaumgart@ecf.axosfs.com

William J. Balena
                          on behalf of Debtor Amanda Maria Gilkerson docket@ohbksource.com janet@ohbksource.com


TOTAL: 3




          19-14658-aih     Doc 21        FILED 10/23/20              ENTERED 10/24/20 00:35:09                    Page 2 of 4
  The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
  the document set forth below. This document was signed electronically on October 21, 2020, which may be
  different from its entry on the record.




   IT IS SO ORDERED.

   Dated: October 21, 2020




                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION

   In re:                                                )   Case No. 19-14658-AIH
                                                         )
   Amanda Maria Gilkerson                                )   Chapter 7
                                          Debtor         )
                                                         )   Judge: Arthur I. Harris
                                                         )


     ORDER GRANTING MOTION OF TRUSTEE FOR ORDER ON DEBTOR TO TURN OVER FUNDS


            This cause came on for consideration upon the motion of Richard A. Baumgart, Trustee herein, for an

  Order directing the Debtor, Amanda Maria Gilkerson to turnover to him the non-exempt portion of the Debtor’s

  cash on hand, funds on deposit, and wages in the sum of $1720, due notice having been given and no party having

  responded or otherwise opposed the motion.

            The Court finds as follows:

            1. The relief sought by the Trustee as Movant is within the core matter jurisdiction of this Court pursuant

  to 28 U.S.C. §157(b)(2)(A), (B), (E) and (O).

            2. The motion is well taken and should be granted.

            3. The Debtor should be ordered to pay to the Trustee the sum of $1720.




19-14658-aih         Doc 21       FILED 10/23/20             ENTERED 10/24/20 00:35:09                  Page 3 of 4
                                                   # # #

  Order Submitted by:

  /s/ Richard A. Baumgart
  Richard A. Baumgart (0002664)
  Dettelbach, Sicherman & Baumgart LLC
  55 Public Square, 21st Floor
  Cleveland, OH 44113-1902
  Phone 216-696-6000
  rbaumgart@dsb-law.com
  Trustee




                                              SERVICE LIST

  To be served via the Court=s Electronic Case Filing System on these entities and individuals
  who are listed on the Court=s Electronic Mail Notice List:

          Richard Baumgart rbaumgart@dsb-law.com
          William J Balena, on behalf of the Debtor, at docket@ohbksource.com
          Derrick. V. Rippy Derrick.V.Rippy@usdoj.gov
  And by regular U.S. mail, postage prepaid, on:

          Amanda Maria Gilkerson
          8816 Harris Court
          North Ridgeville, OH 44039




19-14658-aih      Doc 21      FILED 10/23/20        ENTERED 10/24/20 00:35:09    Page 4 of 4
